Citation Nr: 1329493	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, including as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his father-in-law


ATTORNEY FOR THE BOARD

S. Lipstein

INTRODUCTION

The Veteran served on active duty from July 1977 to February 
1990.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 2010, December 2012 and May 2013 the Board remanded 
this case for further development.  The Board acknowledges 
that it has a duty to ensure compliance with its remand 
instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  For reasons explained in greater detail below, 
however, the Board does find substantial compliance with its 
remand instructions, and determines that the case may move 
forward without prejudice to the Veteran.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial compliance with the terms of the Board's remand 
would be required, not strict compliance).  

The Veteran testified at a central office hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2010.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
right shoulder disability was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including to his service-
connected disabilities.


CONCLUSION OF LAW

The requirements for establishing service connection for a 
right shoulder disability have not been met.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice included information on how to establish entitlement 
to service connection for a disability based on it being 
secondary to a service-connected disability.  Therefore, the 
Board finds this notice is sufficient.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of this case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Veteran has been afforded a hearing before a VLJ in 
April 2010 at which he presented oral argument in support of 
his claim for service connection for a right shoulder 
disorder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 C.F.R. § 3.103(c)(2) requires that the 
VLJ who chairs a hearing fulfill two duties to comply with 
the above regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of 
the prior determinations or the elements that were lacking 
to substantiate the claim for service connection for a right 
shoulder disorder.  The VLJ did not specifically seek to 
identify any pertinent evidence not currently associated 
with the claim.  This was not necessary, however, because 
the Veteran volunteered his treatment history and his 
symptoms since service.  Accordingly, the Veteran is not 
shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing 
focused on the elements necessary to substantiate the claim, 
and the Veteran, through his testimony, demonstrated that he 
had actual knowledge of the elements necessary to 
substantiate his claim.  As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. § 3.103(c)(2). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, records of medical treatment received privately and 
from VA, and the report of VA examinations addressing the 
material elements of the claim.  The duty to assist includes 
the duty to provide a medical examination or obtain a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  VA appropriately examined the 
medical history of the Veteran's claimed disability for 
compensation purposes addressing the claimed disorder.  
Findings from the examination reports are adequate for the 
purposes of deciding the claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted above, this case was previously before the Board in 
May 2013.  In the May 2013 remand, the Board directed that 
the Veteran be notified that he may submit lay evidence of 
any recurrence of symptoms, and that the Veteran's VA 
treatment records dated from January 2013 and thereafter be 
obtained and associated with the claims folder.  The Board 
directed that, after this development was completed, the RO 
must forward the claims file to the examiner who conducted 
the February 2013 VA examination (or to any suitable 
substitute if either individual is unavailable) for an 
addendum.  The examiner was asked to opine as to whether it 
is at least as likely as not that right shoulder 
osteoarthritis or right and/or left upper extremity 
radiculopathy is related to or had an onset during service, 
to include injuries sustained in the documented motor 
vehicle accident during service, or was caused or aggravated 
by any service-connected disability, to include the service 
connected headaches, lumbar spine disability and neck 
disability, singly or in combination, or any disorder 
determined to be related to service, and/or whether right 
shoulder osteoarthritis had an onset within the initial year 
after separation.  In May 2013, the Veteran was notified 
that he may submit lay evidence of any recurrence of 
symptoms.  Additional VA treatment records dated from 
January 2013 and thereafter were obtained.  A June 2013 VA 
addendum opinion was provided by the examiner who offered 
the February 2013 opinion.  The directive of the May 2013 
remand has thus been accomplished.  Again, the Board has a 
duty to ensure substantial compliance with its remand 
directives.  See D'Aries, 22 Vet. App. at 97.  As the 
requested development has been completed, the case may 
proceed without prejudice to the Veteran.  Stegall, 11 Vet. 
App. at 271.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  
Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, that any additional 
evidence exists that has not been obtained and would be 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Criteria & Analysis

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table).  

Moreover, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability. 

Notably, in this case, as discussed in the analysis below, 
the preponderance of the evidence is against a finding that 
a right shoulder disability is proximately due to or the 
result of the service-connected disabilities.  Therefore, 
further discussion in the analysis below as to the amended 
provisions of 38 C.F.R. § 3.310, as to establishing a pre-
aggravation baseline level of disability, is not necessary.

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and recurrence of symptoms.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and 
sufficient evidence of a diagnosis or to establish etiology 
if (1) the layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  When considering whether lay 
evidence is competent the Board must determine, on a case by 
case basis, whether the Veteran's particular disability is 
the type of disability for which lay evidence may be 
competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 
2002).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a Veteran for a long period of 
time or through a factually accurate medical history 
reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.  See 
Id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the 
degree of certainty required for medical nexus evidence.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative 
value of an opinion involves consideration of whether the 
opinion is supported by a reasoned analysis.  The most 
probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only 
data and conclusions is not entitled to any weight.  In 
fact, a review of the claims file does not substitute for a 
lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("(A) medical opinion ... must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").  

Service treatment records reflect that the Veteran was 
involved in a motor vehicle accident during service in 
October 1987.  The ambulance report notes a spider crack in 
the windshield where he hit his head, and complaints of pain 
radiating to the cervical spine were noted.  The records 
further show that he was placed in a cervical collar and 
placed on a long spine board for transport to the hospital.  
The records related to the motor vehicle accident do not 
reflect any right shoulder findings.  

No other service treatment records show evidence of a right 
shoulder condition.  A Report of Medical Examination dated 
in March 1985 for periodic purposes reflects that the 
Veteran's upper extremities were clinically evaluated as 
normal.  The Veteran's June 1989 separation/chapter Report 
of Medical Examination shows that his upper extremities were 
clinically evaluated as normal.  The June 1989 Report of 
Medical Examination for separation/chapter purposes reflects 
that the Veteran reported repeated neck and upper back pain 
since the motor vehicle accident.  There are no other 
service treatment records related to a right shoulder 
disability.  

VA treatment records starting in May 1997 reflect that the 
Veteran complained of right shoulder pain.  In March 2003, 
neck pain radiated to the right shoulder.  

In October 2010, the Veteran's wife stated that the Veteran 
had ongoing shoulder pain during the entirety of her 13-year 
marriage to the Veteran. 

The Veteran underwent a VA examination in December 2010.  He 
reported that right shoulder pain started in the late 
1980's.  He stated that he was unable to recall any specific 
injury to his right shoulder, although he was a mechanic in 
the military.  

Following physical examination, the examiner diagnosed 
chronic right shoulder strain with AC arthropathy.  The 
examiner stated that she was unable to locate any right 
shoulder complaints in military service and opined that the 
Veteran's current chronic right shoulder strain with AC 
arthropathy is not attributable to service, specifically the 
October 1987 motor vehicle accident or to any diagnosed back 
or neck condition, as the EMG is negative for radiculopathy.  

The Veteran had another VA examination in February 2013.  
Following physical examination, the examiner noted no 
significant change from December 2010 with mild right 
acromioclavicular osteoarthrosis.  The examiner opined that 
the claimed condition is less likely than not proximately 
due to or the result of the Veteran's service.  The examiner 
noted that, in 2003, the Veteran complained of arm/shoulder 
pain since the motor vehicle accident.  The examiner opined 
that there is no indication of shoulder problems after the 
motor vehicle accident or during the service in the 
Veteran's medical records.  The examiner noted 2010 and 2013 
X-ray findings of AC arthropathy.  Given the X-ray showing 
signs of arthritis and the negative EMG, the examiner opined 
that it is less likely that the Veteran's pain is related to 
his cervical disc disease due to the lack of radicular 
symptoms and the presence of shoulder arthritis which is not 
a complication of neck disease.   

In a June 2013 VA examination opinion, the examiner opined 
that the right shoulder disability is less likely than not 
proximately due to or the result of the Veteran's service-
connected conditions.  The examiner noted that the Veteran 
has shoulder pain and mild right acromioclavicular 
osteoarthosis.  The examiner stated that the Veteran did not 
have evidence of a radiculopathy as evidenced by a normal 
EMG, the clinical examination was not consistent with 
radiculopathy, and an MRI of the cervical spine showed only 
minimal neuroforaminal narrowing at C5-6 on the right and 
was otherwise normal.  The examiner reviewed the records of 
the motor vehicle accident in 1987 and noted that the 
Veteran struck his head on the windshield, complained of 
headaches, neck and upper back pain, with negative X-ray 
findings.  The examiner stated that there was no indication 
of shoulder problems after the motor vehicle accident or 
during the service in the Veteran's medical records.  The 
examiner noted that there were no signs of trauma in the 
shoulder which could have been caused by the motor vehicle 
accident and the record of shoulder pain during the motor 
vehicle accident.  The examiner stated that migraine 
headaches do not place someone at a greater risk of 
developing arthritis.  The examiner noted that the 
preponderance of medical literature does not support 
degenerative arthritis of the spine as a causative factor 
for developing shoulder arthritis.  The examiner did not 
find that a combination of these factors would change the 
above conclusions.  As such, the examiner opined that it is 
less likely as not that the right shoulder osteoarthritis or 
right upper extremity radiculopathy is related to or had an 
onset during service, to include injuries sustained in the 
documented motor vehicle accident during service, or was 
caused or aggravated by any service-connected disability, to 
include the service connected headaches, lumbar spine 
disability and neck disability, singly or in combination, or 
any disorder determined to be related to service.  The 
examiner also noted that the earliest he could find mention 
of right shoulder pain was in 2003.  

The Board finds that the preponderance of the evidence is 
against a finding of service connection is not warranted.  
Initially, the Board notes the Veteran currently contends 
that he suffered from a right shoulder disability in 
service.  However, the Veteran's service treatment records 
make no mention of any right shoulder complaints.  No right 
shoulder disability or complaints were found at time of 
separation/chapter Report of Medical Examination.  
Thereafter, there is no record of relevant complaints for 
years.  

The Veteran has made statements as to recurrence of right 
shoulder symptoms.  As noted above, the Veteran reported 
neck and upper back pain at the June 1989 Report of Medical 
Examination at separation makes no mention of right shoulder 
pain.  His contention that he has experienced persistent or 
recurrent symptoms of a right shoulder disability is not 
credible as it is inconsistent with the Veteran's behavior.  
The Report of Medical Examination for separation shows that 
the Veteran reported experiencing symptoms of disabilities 
of the neck and upper back but not his right shoulder.  The 
Veteran's failure to mention these symptoms at the 
aforementioned Report of Medical Examination is inconsistent 
with the Veteran's past conduct and so the Board can 
consider the lack of such as evidence against the 
credibility of the lay evidence.  See Caluza v. Brown, 7 
Vet. App. 498, 511.

To the extent that the Veteran himself believes that there 
is a nexus between a right shoulder disability and service, 
as a lay person, he is not competent to opine on matters 
requiring medical expertise, such as the etiology of a right 
shoulder disorder because it is a complex medical issue.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  

Here, the most probative evidence addressing whether there 
is a relationship between the claimed disability and service 
is the opinion of the June 2013 VA examiner, who after 
reviewing the record, found no indication of a right 
shoulder disability in service or having started in service.  
This opinion was fully informed, clear and consistent with 
the medical evidence of record, notwithstanding the 
examiner's statement that he could not find mention of right 
shoulder pain until 2003.  As such, the Board considers it 
to carry the most evidentiary weight. 

The most probative evidence indicates the current right 
shoulder disorder is not related to the Veteran's military 
service on a direct basis.  The evidence also does not 
establish arthritis of the right shoulder, to a compensable 
degree within one year after the Veteran's separation from 
the military.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection on a direct basis or presumptive basis.  

Concerning the Veteran's claim on a secondary basis, the 
June 2013 VA examiner concluded that the Veteran's right 
shoulder disability was not caused or aggravated by any 
service-connected disability, to include the service 
connected headaches, lumbar spine disability and neck 
disability, singly or in combination, or any disorder 
determined to be related to service.  There are no other 
competent opinions linking his right shoulder disability to 
service connected disabilities.  As noted above, the 
question as to the etiology of his right shoulder disability 
is a matter which requires medical expertise to determine.  
Thus, the Veteran's opinion as to the relationship between 
his service-connected disabilities and his right shoulder 
disability is not a competent medical opinion and is 
significantly less probative than the VA examiner's opinion.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right shoulder disability on a secondary basis.  

In summary, there is no competent and credible evidence of a 
right shoulder disability in service or arthritis within one 
year of discharge from service.  Additionally, the most 
probative evidence indicates the Veteran's current right 
shoulder disability is not related to service or service-
connected disability.  Accordingly, the preponderance of the 
evidence is against the claim, and service connection is 
denied.  

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right shoulder disability is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


